Citation Nr: 1726826	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The Veteran requested a videoconference hearing before a Veterans Law Judge in his November 2012 substantive appeal.  However, in a September 2013 written correspondence, his representative withdrew the request.
 
When this case was before the Board in February 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's service-connected disabilities, by themselves or in concert, have not been sufficient at any time during the period of the claim to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

The Board briefly notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its February 2015 remand, the Board instructed the RO to schedule the Veteran for VA examinations to assess the impact of his service-connected disabilities on his employability.  A single VA examiner was instructed to discuss the Veteran's service-connected disabilities' joint effect on his ability to function in a work setting and to perform work tasks.  Upon remand, in August 2015, the Veteran was afforded a VA psychiatric examination by one VA examiner, heart, diabetes, and peripheral nerves examinations by another VA examiner, and an audiological examination by a third VA examiner.

In this regard, the Board notes there is no Stegall violation where the Board's remand order has been "substantially complied with...."  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Substantial compliance with the terms of a remand is shown where the actions taken on remand "resolve the issue that required the remand order."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).
In this case, as discussed below, the August 2015 VA examiners provided adequate examination reports and thorough, well-reasoned opinions regarding the impact of the Veteran's various service-connected disabilities on his employability.  Under these circumstances, the Board finds the issue that required a remand (determining whether the joint effect of the Veteran's service-connected disabilities precludes substantially gainful employment) has been resolved by the separate August 2015 VA examination reports.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran in the development of evidence to support his claim.  As such, the Board will address the merits of the claim.


Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned where the scheduler rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the service-connected impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran claims entitlement to a TDIU.  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain substantially gainful employment.

The Veteran is currently service-connected for (1) coronary artery disease, status post-myocardial infarction, rated as 60 percent disabling; (2) posttraumatic stress disorder (PTSD), rated as 30 percent disabling; (3) type II diabetes mellitus, rated as 20 percent disabling; (4) peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; (5) peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and (6) bilateral hearing loss, rated as noncompensably disabling.  His total disability rating is 80 percent.  Based on the foregoing, the Veteran meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  The remaining question is whether his service-connected disabilities prevent him from being able to obtain and maintain any substantially gainful employment.

The record shows the Veteran worked in sales for many years after service and then as an owner/partner in several office supply companies before he suffered a heart attack in January 1996, which necessitated a stenting procedure.  He reported that on the advice of his cardiologist, he stepped away from day-to-day operations of his company and did occasional consulting work until 2002 or 2003, at which point he fully retired.  The Veteran's reported history is supported by a January 1998 letter from his physician which states that in light of the Veteran's prior responses to stressful situations, it would be beneficial for him to avoid stressful environments.  The record shows the Veteran suffered from chest pain again in January 2011, and underwent an additional stenting procedure.

In a November 2009 statement, the Veteran's wife stated that after his January 1996 heart attack, the Veteran was determined to be at risk of a second heart attack because of his "type A personality" and the nature of his work.  She stated that following the advice of his physician, the Veteran took disability through a private plan.

The Veteran was afforded a VA psychiatric examination in November 2010.  The examiner noted the Veteran had a Bachelor of Arts (BA) degree in history and political science, and following service, he worked for various large corporations in the area of sales, after which he was self-employed as a partner in an office supply company.  He reported he had a heart attack in 1996, but that his last company was good enough to ask if he would do occasional consultation work, which he did until 2003.  He stated at that time he was pretty worn out and convinced his wife to move to South Carolina.

In an April 2011 VA examination report, the Veteran's report that he had been advised by his cardiologist to "get out of his business profession" following his heart attack was documented.  The examiner stated that based on the Veteran's service-connected disabilities, he saw no medical reason as to why he could not secure and maintain substantially gainful employment in most sedentary occupations.  The examiner stated there was no functional impairment due to the Veteran's diabetes, and that previous records showed there was no functional impairment due to his PTSD.  The examiner further stated that the Veteran's lower extremity neuropathy might impair his ability to work in a physical occupation requiring long periods of standing or walking, but that his bilateral hearing loss would not impair his ability to work in most sedentary or physical occupations and would only limit him from occupations where a sharp sense of hearing was necessary.

In an April 2011 report, a VA audiology examiner stated it was his opinion that the Veteran's impaired hearing did not render him unable to secure and maintain gainful employment.  In this regard, he stated that many individuals with the Veteran's degree of hearing loss or worse functioned well in a variety of occupational settings.  He stated it could be expected that the Veteran's hearing loss might result in some difficulty understanding speech in noisy settings, over the phone, or at a distance, but that his hearing loss should not significantly affect vocational potential or limit participation in most work activities, and that employment would be more than feasible in a loosely-supervised situation that required minimal interaction with the public.

In a June 2012 VA psychiatric examination report, a VA examiner indicated the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner continued the Veteran's PTSD diagnosis and indicated he had mild to moderate functional impairment.

In an additional June 2012 VA audiology examination report, the examiner noted the Veteran's report that he could not hear conversations, especially with background noise, but stated the Veteran's impaired hearing did not render him unable to obtain and maintain physical and sedentary employment, as many individuals with the Veteran's degree of hearing loss or worse were gainfully employed.

In a separate June 2012 VA examination report, a VA examiner indicated he had reviewed the Veteran's claims file with regard to hearing loss, tinnitus, ischemic heart disease, type II diabetes mellitus, lower extremity neuropathy, and PTSD.  The examiner stated it was clear the Veteran was unable to maintain gainful employment in his field of trade, as he was instructed not to do so by his cardiologist after his heart attack in 1996.  However, the examiner stated it was unclear why the Veteran would be unable to attain or maintain gainful employment in a sedentary position due to any of his service-connected conditions.

Following the Board's February 2015 remand, the Veteran was afforded an additional VA psychiatric examination in August 2015.  The examiner indicated the Veteran had PTSD resulting in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted the Veteran had been married for forty-four years, and described his wife as his best friend.  He reported cooking, cleaning, washing clothes, making beds, dusting, and helping aid in his wife's recovery from a recent injury.  He reported playing golf with a couple of friends for the previous three to four years, and going to the beach.  He again reported he had stopped working approximately twenty years prior after his cardiologist suggested he step away from his business.  The examiner noted the Veteran had not seen a psychiatrist or therapist in approximately fifteen years.  The Veteran reported nightmares between once per week and once every few weeks, as well as difficulty initiating sleep at times due to worries about Agent Orange exposure.  The examiner noted the Veteran's sleep issues were partially related to non-service-connected urological conditions which caused him to get up during the night.  The Veteran also remarked that creating new friendships was difficult due to his distrust of others, but the examiner noted the Veteran's provided history indicated this distrust was a personality trait developed due to his experiences in the corporate world.  The Veteran further reported when he went to a restaurant he sat close to the exit, with his back against the wall, and would keep an eye on anyone who walked toward him. He further reported recurring memories of his in-service stressors once per month.  The examiner stated the Veteran's PTSD symptoms appeared to be controlled adequately by his medications, and that he did not appear to have significant occupational or social dysfunction as a result of his condition. The examiner further stated that, occupationally, the Veteran was quite clear that he left his work and would not return due to his cardiologist's recommendation that he step back.  He stated that the Veteran's functioning in the workplace did not appear to be influenced by PTSD.
 
The Veteran was afforded an additional VA audiology examination in August 2015.  The examiner noted the Veteran's report that there were times he missed the context of a word, resulting in a deterioration of his communication abilities, and that he used closed captioning when watching television and could not hear people when they were talking softly.
 
Also in August 2015, the Veteran was afforded VA heart, diabetes, and peripheral nerves examinations by a separate VA examiner.  Following thorough assessments of the severity of each disability, the examiner noted the Veteran was a college graduate with a BA in history and political science.  He noted the Veteran had worked in sales following service, and was later self-employed as the owner of four companies selling office products, with multiple employees.  The examiner noted the Veteran's January 1996 heart attack and his statement that his cardiologist told him he "could not work because of the stress associated with his work as the owner of these companies."  The examiner stated the Veteran's heart condition did not prevent him from sedentary work, but would prevent him from performing strenuous physical work equivalent to the exertion of climbing more than two flights of stairs.  He stated the Veteran's type II diabetes mellitus was well-controlled and should not interfere with either sedentary or physical work.  With regard to the Veteran's bilateral lower extremity peripheral neuropathy, the examiner stated that because of his loss of sensation in the feet, the Veteran would not be able to do physical work that caused any trauma to his feet, but that the neuropathy would not prevent the Veteran from performing sedentary work.  The examiner then concluded by stating that although physical work would have some limitations, as discussed, the joint effects of the Veteran's heart disease, diabetes mellitus, and peripheral neuropathy would not interfere with sedentary work.

Upon a thorough review of all VA and private medical evidence of record, there are no medical opinions or statements contradicting the VA examination reports described above, or finding that the Veteran's service-connected disabilities preclude him from all substantially gainful employment, to include sedentary work.
 
Importantly, the Board notes the Veteran appears to assert he is entitled to a TDIU because his heart condition prevents him from working in a stressful environment as a business owner, as he previously did.  Specifically, the January 1998 letter from the Veteran's physician, discussed above, advised him to "avoid stressful environments."  In her November 2009 statement, the Veteran's wife asserted it was his type A personality and "the nature of his work" that put the Veteran at risk of a second heart attack.  In April 2011, the Veteran reported his cardiologist had advised him to "get out of his business profession."  In August 2015, he again reported he had stopped working after his cardiologist suggested he step away from his business.

In addition, the Board notes in April 2016 correspondence, the Veteran's representative noted the Veteran had been a highly-driven and intense entrepreneur and corporate officer.  The representative argued the Veteran's service-connected conditions made it impossible for him to continue in the only type of work he knew because of the risk of a second heart attack.  The representative further argued the Veteran could not be considered "gainfully employed" in a sedentary position, such as a Walmart greeter, since he had been a high-level business executive.

In this regard, the Board notes the relevant question with regard to entitlement to a TDIU is not whether a veteran is capable of maintaining employment with any particular characteristics, such as, in this case, stressful, high-level business functions.  Nor is the question whether a veteran is able to return to a previously-held position.  Instead, the relevant question is whether a veteran is capable of obtaining and maintaining any substantially gainful employment consistent with his or her education and occupational experience, without consideration of age or non-service-connected disabilities.

Upon a careful review of the foregoing, the Board finds that there is simply no reasonable basis for finding that the Veteran's service-connected disabilities render him unable to obtain or maintain any substantially gainful occupation.  The Board again notes the Veteran's cardiologist's letter and the Veteran's own assertions indicate he was advised only to step away from his stressful occupation as a business owner, but not that he could no longer work in any capacity.  Further, the only medical evidence of record to address the effect of the Veteran's service-connected disabilities on his ability to maintain any substantially gainful occupation weighs against the Veteran's claim.

The Board also briefly notes that the Veteran's representative has argued he should be considered for extraschedular entitlement to a TDIU.  However, as noted above, referral for extraschedular consideration is appropriate only where a veteran does not meet the schedular criteria for a TDIU based on total disability rating, and where the Board has determined the Veteran is unable to maintain substantially gainful employment.  Because, as discussed above, neither condition is met in this case, the Board finds referral for extraschedular consideration is not warranted.
 
Although the Board has duly considered the benefit-of-the-doubt doctrine, it has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


